EXHIBIT 10.1

 

Registration Rights Agreement

 

by and between

 

MACQUARIE INFRASTRUCTURE COMPANY LLC

 

and

 

THE VOTING TRUST OF IMTT HOLDINGS INC.

 

July 7, 2014

 

 

 

 

Table of Contents

 

    Page       Section 1. Certain Definitions 1       Section 2. Demand
Registrations 3       Section 3. Piggyback Events 4       Section 4. Suspension
Periods 6       Section 5. Registration Procedures 6       Section 6.
Registration Expenses 10       Section 7. Indemnification 10       Section 8.
Securities Act Restrictions 12       Section 9. Miscellaneous 12

 

(i)

 

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of July 7, 2014, by and between Macquarie Infrastructure Company LLC, a
Delaware limited liability company (“Company”), and The Voting Trust of IMTT
Holdings Inc., a Delaware common law trust (the “Coleman Trust”).

 

WHEREAS, the Coleman Trust is the record owner of 50% of the issued and
outstanding shares (the “Coleman Shares”) of the capital stock of IMTT Holdings
Inc., a Delaware corporation (“IMTT”),

 

WHEREAS, upon the terms and subject to the conditions set forth in that certain
Stock Purchase Agreement dated July 7, 2014 among Macquarie Terminal Holdings
LLC, a Delaware limited liability company, MCT Holdings LLC, a Delaware limited
liability company and wholly owned subsidiary of Macquarie Terminal Holdings LLC
(“Newco”), the Company, IMTT Holdings Inc., a Delaware corporation and the
Coleman Trust (the “Stock Purchase Agreement”), Newco will acquire the Coleman
Shares (collectively, the “Acquisition”),

 

WHEREAS, a condition to the consummation of the Acquisition is that the Company
concurrently enter into this Agreement with the Coleman Trust with respect to
registration rights relating to the restricted limited liability company
interests of the Company (the “Acquisition Interests”) transferred to the
Coleman Trust as part of the Purchase Price (as defined in the Stock Purchase
Agreement),

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, and subject to the consummation of the
Acquisition, the parties to this Agreement hereby agree as follows:

 

Section 1.          Certain Definitions.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:

 

“Acquisition Interests” has the meaning set forth in the third Recital hereto.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Closing” has the meaning set forth in the Stock Purchase Agreement.

 

“Coleman Trust” has the meaning set forth in the introductory paragraph.

 

“Coleman Trust’s Counsel” has the meaning set forth in Section 5(a)(i).

 

“Commencement Date” means 60 days after the date of the final prospectus
supplements relating to the public offerings by the Company to finance the
Acquisition.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Demand Registration” has the meaning set forth in Section 2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” has the meaning set forth in Section 6(a).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

 

 

 

“Form S-3ASR” means an automatic shelf registration statement of well-known
seasoned issuers on Form S-3 under the Securities Act or such successor forms
thereto.

 

“IMTT” has the meaning set forth in the first Recital hereto.

 

“LLC Interests” means any of the limited liability company interests of the
Company.

 

“Long-Form Demand Registration” has the meaning set forth in Section 2(b).

 

“Long-Form Demand Registration Statement” has the meaning set forth in Section
2(b).

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, governmental entity or any
other entity.

 

“Piggyback Event” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Securities,
as amended or supplemented and including all material incorporated by reference
in such prospectus or prospectuses.

 

“Registrable Securities” means, at any time, (i) Acquisition Interests held of
record by the Coleman Trust at such time and (ii) any LLC Interests held of
record by the Coleman Trust at such time that have been issued by the Company
after the date hereof in respect of the Acquisition Interests referred to in
clause (i) by way of a dividend or split or other distribution or in connection
with a combination of LLC Interests, recapitalization, merger, consolidation or
other reorganization. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (i) a Registration
Statement covering such securities has become effective and such securities have
been disposed of pursuant to such effective Registration Statement, or (ii) such
securities have ceased to be outstanding. Registrable Securities will not
include securities that are eligible for resale by the Coleman Trust pursuant to
Rule 144 under the Securities Act without limitation thereunder on volume or
manner of sale.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.

 

“SEC” means the Securities and Exchange Commission or any successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shelf Takedown” has the meaning set forth in Section 3(a).

 

“Short-Form Demand Registration” has the meaning set forth in Section 2(a).

 

“Stock Purchase Agreement” has the meaning set forth in the second Recital
hereto.

 

“Suspension Period” has the meaning set forth in Section 4.

 

“Termination Date” means the first date on which the Coleman Trust no longer
owns any Registrable Securities.

 

“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

 

2

 

 

In addition to the above definitions, unless the context requires otherwise:

 

(a)        any reference to any statute, regulation, rule or form as of any time
shall mean such statute, regulation, rule or form as amended or modified and
shall also include any successor statute, regulation, rule or form from time to
time;

 

(b)        “including” shall be construed as inclusive without limitation, in
each case notwithstanding the absence of any express statement to such effect,
or the presence of such express statement in some contexts and not in others;

 

(c)        references to “Section” are references to Sections of this Agreement;

 

(d)        words such as “herein”, “hereof”, “hereinafter” and “hereby” when
used in this Agreement refer to this Agreement as a whole;

 

(e)        references to “business day” mean a business day in The City of New
York, New York; and

 

(f)         references to “dollars” and “$” mean U.S. dollars.

 

Section 2.           Demand Registrations.

 

(a)        Short-Form Demand Registration. Subject to the provisions hereof and
until the Termination Date, at any time after the Commencement Date and from
time to time when the Company is eligible to use Form S-3ASR to register LLC
Interests and the Company has an effective Form S-3ASR registration statement on
file, the Coleman Trust may request for the Company to register and sell
Registrable Securities pursuant to a Prospectus supplement (a “Short-Form Demand
Registration”), but only upon not less than 10 business days’ prior written
notice to the Company, during which period the Company shall be entitled to
implement a Suspension Period to the extent then permitted pursuant to Section
4, and provided that the number of Registrable Securities included in the
Short-Form Demand Registration would, if fully sold, reasonably be expected
(based on then-current market prices) to yield gross proceeds of at least
$25,000,000. Each request for a Short-Form Demand Registration shall specify the
approximate number of Registrable Securities required to be registered. Subject
to Section 4 below, the Company shall use reasonable commercial efforts to file
a Prospectus supplement, to register for resale such number of Registrable
Securities as requested to be so registered pursuant to this Section 2(a) within
10 business days after the Coleman Trust’s request therefor. Notwithstanding the
foregoing, the Company shall be entitled to delay for a period of no more than
45 calendar days filing a requested Short-Form Demand Registration if the
Company delivers notice to the Coleman Trust within five  calendar days of the
receipt of the request for such Short-Form Demand Registration that the Company
intends to carry out a public offering of primary Company securities for cash
proceeds of at least $100,000,000. It is understood that if the Company does not
have an effective Form S-3ASR registration statement on file with the SEC as of
the Commencement Date, the Company will use reasonable commercial efforts to
file such a Form S-3ASR registration statement on the Commencement Date that is
available for the registration for resale by the Coleman Trust of the
Registrable Securities. The Company shall use reasonable commercial efforts,
subject to and in accordance with the provisions of this Agreement and
applicable law, to effect the registration and sale by the Coleman Trust at the
Commencement Date of such Registrable Securities as are requested by the Coleman
Trust to be registered.

 

3

 

 

(b)       Long-Form Demand Registration. Subject to the provisions hereof and
until the Termination Date, at any time after the Commencement Date that the
Company does not have an effective registration statement on Form S-3ASR
eligible to register the Registrable Securities, the Coleman Trust may request
the Company to file with the SEC a registration statement under the Securities
Act to register the Registrable Securities designated by the Coleman Trust (a
“Long-Form Demand Registration” and, together with each Short-Form Demand
Registration, a “Demand Registration”); provided, however, that (based on the
then-current market prices) the number of Registrable Securities included in the
Long-Form Demand Registration would, if fully sold, reasonably be expected to
yield gross proceeds of at least $50,000,000. Each request for a Long-Form
Demand Registration shall specify the approximate number of Registrable
Securities required to be registered. Subject to Section 4 below, the Company
shall use reasonable commercial efforts (i) to file Registration Statement
registering for resale such number of Registrable Securities as requested to be
so registered pursuant to this Section 2(b) (a “Long-Form Demand Registration
Statement”) within 45 calendar days after the Coleman Trust’s request therefor
and (ii) to cause such Long-Form Demand Registration Statement (unless it is
automatically effective upon filing) to be declared effective by the SEC as soon
as practical thereafter.

 

(c)        Number of Demand Registrations. Subject to the limitations of
Sections 2(a) and 2(b) above, the Coleman Trust shall be entitled to request not
more than three (3) Short-Form Demand Registrations and one (1) Long-Form Demand
Registration under this Agreement, and not more than one Demand Registration in
any 60-calendar day period. A Demand Registration shall not count against the
limit on the number of such registrations set forth in this Section 2(c) if
after the applicable Registration Statement has become effective, such
Registration Statement or the related offer, sale or distribution of Registrable
Securities thereunder becomes the subject of any stop order, injunction or other
order or restriction imposed by the SEC or any other governmental agency or
court for any reason not attributable to the Coleman Trust and such interference
is not thereafter eliminated so as to permit the completion of the contemplated
distribution of Registrable Securities and, as a result of any such
circumstances, less than all of the Registrable Securities covered by the
Registration Statement are sold by the Coleman Trust pursuant to such
Registration Statement.

 

(d)       Underwritten Offerings. The Coleman Trust shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
request is not made within 90 calendar days after the Coleman Trust has sold LLC
Interests in another underwritten registered offering pursuant to Section 2
hereof. If any of the Registrable Securities covered by a Demand Registration
are to be sold in an underwritten offering, the Coleman Trust shall have the
right to select the managing underwriter or underwriters to lead the offering
and designate underwriter allocations and underwriting discount, subject to the
Company’s reasonable consent; provided, however, that (i) any lead left
bookrunnning manager shall be one of the institutions set forth on Schedule I
hereto, (ii) any underwriter shall have been an underwriter of a public offering
of securities by the Company during or after 2013 and (iii) underwriters’
counsel shall have served as underwriters’ counsel in a public offering of
securities by the Company during or after 2013.

 

Section 3.          Piggyback Events.

 

(a)        Right to Piggyback. Whenever prior to the Termination Date the
Company proposes (i) to register any LLC Interests under the Securities Act
(other than on a registration statement on Form S-8 or S-4), whether for its own
account or for the account of one or more holders of LLC Interests, and the form
of registration statement to be used may be used for any registration of
Registrable Securities or (ii) to sell LLC Interests that have already been
registered “off the shelf” pursuant to a prospectus supplement (a “Shelf
Takedown”) and Registrable Securities can be included in such Shelf Takedown
(each a “Piggyback Event”), the Company shall give written notice at least 10
calendar days prior to the proposed offering to the Coleman Trust of its
intention to effect such a registration and/or Shelf Takedown and, subject to
Sections 3(b) and 3(c), shall include in such registration statement and in any
offering of LLC Interests to be made pursuant to that registration statement
and/or Shelf Takedown all Registrable Securities with respect to which the
Company has received a written request for inclusion therein from the Coleman
Trust within 10 calendar days after the Coleman Trust’s receipt of the Company’s
notice. The Company shall have no obligation to proceed with any Piggyback Event
and may abandon, terminate and/or withdraw such registration and/or Shelf
Takedown for any reason at any time prior to the pricing thereof.

 

4

 

 

(b)        Priority on Primary Piggyback Events. If a Piggyback Event is
initiated as an underwritten primary offering on behalf of the Company and the
managing underwriter(s) advise the Company and the Coleman Trust (if the Coleman
Trust has elected to include Registrable Securities in such Piggyback Event)
that in their opinion the number of LLC Interests proposed to be included in
such offering exceeds the number of LLC Interests (of any class) (the “Primary
Maximum Number of LLC Interests”) which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per LLC Interest of the LLC Interests proposed to be sold in such
offering), the Company shall include in such registration and offering
(i) first, the number of LLC Interests that the Company proposes to sell and
(ii) second, the number of LLC Interests requested to be included therein by the
Coleman Trust, to the extent that, in the case of clause (ii), the Primary
Maximum Number of LLC Interests is not thereby exceeded.

 

(c)        Priority on Secondary Registrations. If a Piggyback Event is
initiated as an underwritten secondary offering on behalf of a holder of LLC
Interests other than the Coleman Trust, and the managing underwriter(s) advise
the Company that in their opinion the number of LLC Interests proposed to be
included in such registration exceeds the number of LLC Interests (of any class)
(the “Secondary Maximum Number of LLC Interests”) which can be sold in such
offering without materially delaying or jeopardizing the success of the offering
(including the price per LLC Interest of the LLC Interests to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of LLC Interests requested to be included therein by holder(s) requesting
such registration, (ii) second, the number of LLC Interests that the Company
proposes to sell, and (iii) third, the number of LLC Interests requested to be
included therein by the Coleman Trust (if the Coleman Trust has elected to
include Registrable Securities in such Piggyback Event), to the extent that, in
the case of clauses (ii) and (iii), the Secondary Maximum Number of LLC
Interests is not thereby exceeded.

 

(d)       Selection of Underwriters. If any Piggyback Event is a primary or
secondary underwritten offering, the Company (or if the Person or Persons
initiating the Piggyback Event in the context of a secondary underwritten
offering have such right, such Person(s)) shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

(e)        Basis of Participations. The Coleman Trust may not sell Registrable
Securities in any offering pursuant to a Piggyback Event unless it (i) agrees to
sell such LLC Interests on the basis provided in the underwriting or other
distribution arrangements approved by the Company (or if the Person or Persons
initiating the Piggyback Event in the context of a secondary underwritten
offering have such right, such Person(s)) and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up agreements and other documents reasonably required of other participants
under the terms of such arrangements.

 

5

 

 

Section 4.          Suspension Periods.

 

The Company may delay the filing or effectiveness of, or by written notice to
the Coleman Trust suspend the use of, a Registration Statement in conjunction
with a Demand Registration (and, if reasonably required, withdraw any
registration statement that has been filed), but in each such case only if the
board of directors of the Company determines that such Demand Registration would
(i) materially interfere with a significant acquisition, corporate organization
or other similar transaction involving the Company; (ii) require premature
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; (iii) render the Company unable to
comply with requirements under the Securities Act or Exchange Act; or
(iv) require the preparation of financial statements (including required
consents), which preparation would be impracticable. Any period during which the
Company has delayed a filing, an effective date or the use of a Registration
Statement pursuant to this Section 4 is herein called a “Suspension Period”. The
number of days covered by any one Suspension Period shall not exceed 90 calendar
days. If pursuant to this Section 4 the Company delays or withdraws a Demand
Registration, the Coleman Trust shall be entitled to withdraw such request and,
if it does so, such request shall not count against the limitation on the number
of such registrations set forth in Section 2. The Company shall provide written
notice to the Coleman Trust of the commencement and termination of any
Suspension Period (and any withdrawal of a registration statement pursuant to
this Section 4), but shall not be obligated under this Agreement to disclose the
reasons therefor. The Coleman Trust shall keep the existence of each Suspension
Period confidential. The Company shall not be permitted to register under the
Securities Act any equity securities of the Company held by other Persons during
any such Suspension Period.

 

Section 5.          Registration Procedures.

 

(a)        Whenever the Coleman Trust requests that any Registrable Securities
be registered pursuant to this Agreement, including pursuant to a Short-Form
Demand Registration, the Company shall use reasonable commercial efforts to
effect, as soon as practical as provided herein, the registration and the sale
of such Registrable Securities in accordance with the intended methods of
disposition thereof (including, but not limited to, underwritten offerings,
block trades and equity dribble outs), and, pursuant thereto, the Company shall,
as soon as practical as provided herein:

 

(i)          subject to the other provisions of this Agreement, use reasonable
commercial efforts to prepare, amend or supplement and file with the SEC a
Registration Statement, a Prospectus or any amendments or supplements thereto,
and any Form 8-Ks and/or press releases, as the case may be, with respect to
such Registrable Securities and, as applicable, cause a filed Registration
Statement to become effective (unless it is automatically effective); and before
filing a Registration Statement or a Prospectus or any amendments or supplements
thereto, and any Form 8-Ks and/or press releases, as the case may be, furnish to
the Coleman Trust copies of all such documents proposed to be filed, including
documents incorporated by reference in the Prospectus and one set of the
exhibits incorporated by reference, and the Coleman Trust and a counsel selected
by the Coleman Trust (the “Coleman Trust’s Counsel”) shall have a reasonable
opportunity to review and comment on each such Registration Statement,
Prospectus or amendment or supplement thereto, and any Form 8-Ks and/or press
releases, as the case may be, before it is filed with the SEC or issued or
posted for broad dissemination, as the case may be, and the Coleman Trust shall
have the opportunity to object to any information pertaining to the Coleman
Trust that is contained therein and the Company will make the corrections
reasonably requested by the Coleman Trust with respect to such information prior
to filing any Registration Statement or Prospectus or any amendment or
supplement thereto, or issued or posted for broad dissemination, as the case may
be, provided that the Company shall not have any obligation to modify any
information if the Company expects that so doing would cause the Prospectus to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

(ii)         use reasonable commercial efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement or Prospectus as
may be necessary to comply with the applicable requirements of the Securities
Act and to keep such Registration Statement effective for the relevant period
required hereunder, but no longer than is necessary to complete the distribution
of the LLC Interests covered by such Prospectus, and to comply with the
applicable requirements of the Securities Act with respect to the disposition of
all the LLC Interests covered by such Prospectus during such period in
accordance with the intended methods of disposition set forth in such
Prospectus;

 

6

 

 

(iii)        use reasonable commercial efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement, or the lifting
of any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction in the United States;

 

(iv)        furnish to the Coleman Trust without charge, conformed copies of
each Registration Statement and amendment thereto and copies of each supplement
thereto after they are filed with the SEC (but only one set of exhibits thereto
need be provided); and deliver, without charge, such number of copies of the
preliminary and final Prospectus and any supplement thereto as the Coleman Trust
may reasonably request in order to facilitate the disposition of the Registrable
Securities of the Coleman Trust covered by such Registration Statement in
conformity with the requirements of the Securities Act;

 

(v)         use reasonable commercial efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
U.S. jurisdictions as the Coleman Trust reasonably requests and continue such
registration or qualification in effect in such jurisdictions for as long as the
applicable Registration Statement may be required to be kept effective under
this Agreement, provided that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph (v), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction;

 

(vi)        notify the Coleman Trust of such Registrable Securities identified
by the Coleman Trust, at any time when a Prospectus relating thereto would be
required under the Securities Act to be delivered by such distributor, of the
occurrence of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Coleman Trust, the Company shall use reasonable commercial efforts to
prepare, as soon as practical, a supplement or amendment to such Prospectus so
that, as thereafter delivered to any prospective purchasers of such Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(vii)       in the case of an underwritten offering in which the Coleman Trust
participates pursuant to a Demand Registration, (a) enter into an underwriting
agreement containing such provisions as are customary and reasonable for an
offering of such kind and for issuers similarly situated to the Company, (b)
take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Securities including (1) making members of senior management
of the Company available at reasonable times and places to participate in
“roadshows” and investor calls, (2) obtain a “cold comfort” letter in customary
form as the managing underwriters of such offering may reasonably require, (3)
cause the delivery of customary legal opinions to such underwriters in
connection therewith and (4) cooperate with counsel to the managing underwriters
to provide information requested for any filings required to be made with FINRA;

 

7

 

 

(viii)      in the case of an underwritten offering in which the Coleman Trust
participates pursuant to a Demand Registration or Piggyback Event, and to the
extent not prohibited by applicable law or pre-existing applicable contractual
restrictions, (A) make reasonably available, for inspection by the Coleman
Trust, the Coleman Trust’s Counsel, the managing underwriter(s) of such offering
and counsel acting for such managing underwriter(s), pertinent corporate
documents and financial and other records of the Company and its subsidiaries,
(B) cause the Company’s officers and employees to supply information reasonably
requested by the Coleman Trust or such managing underwriter(s) or attorney in
connection with such offering, (C) make the Company’s independent accountants
available for any such managing underwriter(s)’ due diligence and cause them to
deliver the customary “cold comfort” letter, and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided, however, that such records and other information provided
to the Coleman Trust, the Coleman Trust’s Counsel, the managing underwriter(s)
of such offering and counsel acting for such managing underwriter(s) shall be
subject to such confidential treatment as is customary for due diligence
reviews;

 

(ix)        cause all such Registrable Securities to be listed on each
securities exchange (if any) on which securities of the same class issued by the
Company are then listed, provided that the applicable listing requirements are
satisfied;

 

(x)         provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement and,
a reasonable time before any proposed sale of Registrable Securities pursuant to
a Registration Statement, provide the transfer agent with printed unlegended
certificates for the Registrable Securities to be sold which are in a form
eligible for deposit with The Depository Trust Company or other applicable
clearing agency, subject to the provisions of Section 8; and

 

(xi)        notify the Coleman Trust and the managing underwriter(s) of any
underwritten offering, if any:

 

(A)         when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(B)         of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Coleman Trust;

 

(C)         of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

 

(D)         of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction.

 

8

 

 

For the avoidance of doubt, the provisions of clauses (vii) and (viii) of this
Section 5(a) shall apply only in respect of an underwritten offering.

 

(b)          Until the Termination Date, the Company shall use reasonable
commercial efforts to file all reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder, all to the extent required to enable the Coleman Trust to be
eligible to sell Registrable Securities (if any) pursuant to Rule 144 under the
Securities Act.

 

(c)          The Company may require the Coleman Trust and each distributor of
Registrable Securities as to which any registration is being effected to furnish
to the Company any other information regarding such Person and the distribution
of such securities as the Company may from time to time reasonably request.

 

(d)          Subject to the limitations on the Company’s ability to delay the
use or effectiveness of a Registration Statement as provided by the Suspension
Periods set forth in Section 4, the Coleman Trust agrees by having its
Acquisition Interests treated as Registrable Securities hereunder that, upon
being advised in writing by the Company of the occurrence of an event pursuant
to Section 5(a)(vi) when the Company is entitled to do so pursuant to Section 4,
the Coleman Trust will immediately discontinue (and direct any other Persons
making offers and sales of Registrable Securities to immediately discontinue)
offers and sales of Registrable Securities pursuant to any Registration
Statement (other than those pursuant to a plan that is in effect and that
complies with Rule 10b5-1 of the Exchange Act) until it is advised in writing by
the Company that the use of the Prospectus may be resumed and is furnished with
a supplemented or amended Prospectus as contemplated by Section 5(a)(vi), and,
if so directed by the Company, the Coleman Trust will deliver to the Company all
copies, other than permanent file copies then in the Coleman Trust’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

(e)          The Company may prepare and deliver an issuer free-writing
prospectus (as such term is defined in Rule 405 under the Securities Act) in
lieu of any supplement to a prospectus, and references herein to any
“supplement” to a Prospectus shall include any such issuer free-writing
prospectus. No seller of Registrable Securities may use a free-writing
prospectus to offer or sell any such LLC Interests without the Company’s prior
written consent.

 

(f)          It is understood and agreed that any failure of the Company to file
a Registration Statement or a Prospectus or any amendment or supplement thereto
or to cause any such document to become or remain effective or usable within or
for any particular period of time as provided in Section 2 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, due to any
relevant lock-up agreement, or due to any refusal of the SEC to permit a
registration statement or prospectus to become or remain effective or to be used
because of unresolved SEC comments thereon (or on any documents incorporated
therein by reference) despite the Company’s good faith and reasonable commercial
efforts to resolve those comments, shall not be a breach of this Agreement.
However, neither shall any such failure relieve the Company of its obligations
hereunder to continue to use reasonable commercial efforts to remedy such
failure.

 

(g)          It is further understood and agreed that the Company shall not have
any obligations under this Section 5 at any time on or after the Termination
Date, unless an underwritten offering in which the Coleman Trust participates
has been priced but not completed prior to the Termination Date, in which event
the Company’s obligations under this Section 5 shall continue with respect to
such offering until it is so completed.

 

9

 

 

Section 6.          Registration Expenses.

 

(a)        The Company shall bear the costs, fees and expenses (other than any
underwriting discounts and commissions and fees and expenses of the Coleman
Trust’s Counsel) incident to the registration and the sale of Registrable
Securities in accordance with this Agreement, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
FINRA fees, listing application fees, printing expenses, transfer agent’s and
registrar’s fees, and cost of distributing Prospectuses in preliminary and final
form as well as any supplements thereto (collectively, the “Expenses”) in
connection with the first Demand Registration, the Coleman Trust shall bear the
Expenses in connection with the second Demand Registration, and the Company and
the Coleman Trust shall each bear one-half of the Expenses in connection with
the third Demand Registration. The Company shall bear the Expenses in connection
with any Piggyback Event. Nothwithstanding the foregoing, the Company shall bear
the cost of all fees and expenses of the Company’s legal counsel and independent
certified public accountants incident to the registration and sale of
Registrable Securities in accordance with this Agreement, and the Coleman Trust
shall bear the cost of all underwriting discounts and commissions and all fees
and expenses of the Coleman Trust’s Counsel incident to the registration and the
sale of Registrable Securities in accordance with this Agreement.

 

(b)        The obligation of the Company and the Coleman Trust to bear the
expenses described in Section 6(a) shall apply irrespective of whether a
registration, once properly demanded or requested, becomes effective or is
withdrawn or suspended.

 

Section 7.          Indemnification.

 

(a)        In connection with any Registration Statement in which the Coleman
Trust is participating, the Company shall indemnify and hold harmless the
Coleman Trust and each Person who controls the Coleman Trust within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof to which the Coleman Trust or controlling Person may become
subject, insofar as such loss, claim, damage, liability or action arises out of,
or is based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, issuer free writing
prospectus as defined in Rule 433(b) of the Securities Act, any Company
information that the Company files or is required to file pursuant to Rule
433(d) of the Securities Act, or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with (i) information furnished in writing to the Company by or on behalf of the
Coleman Trust expressly for use therein, (ii) information that relates to IMTT
and covers any period or date prior to the Closing furnished in writing to the
Company by or on behalf of the Coleman Trust or IMTT prior to the Closing, or
(iii) information furnished in writing to the Company by or on behalf of any
participating underwriter expressly for use therein. In connection with an
underwritten offering in which the Coleman Trust participates conducted pursuant
to a registration effected hereunder, the Company shall indemnify each
participating underwriter and each Person who controls such underwriter (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Coleman Trust.

 

10

 

 

(b)       In connection with any Registration Statement in which the Coleman
Trust is participating, the Coleman Trust shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus, or amendment or
supplement thereto, and shall indemnify and hold harmless, severally and not
jointly, the Company, its officers and directors and each Person who controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act from and against any loss, claim, damage or liability or any
action in respect thereof arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or issuer free writing prospectus (as defined in Rule 433(b) of the
Securities Act), or any amendment or supplement thereto, or arising out of or
based upon any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the Coleman
Trust expressly for use therein. In connection with an underwritten offering
conducted pursuant to a registration effected hereunder, the Coleman Trust shall
indemnify each participating underwriter and each Person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Company; provided,
however, that the total amount to be indemnified shall be limited to the net
proceeds (after deducting the underwriting discounts and commissions received by
the Coleman Trust) in the offering to which the Registration Statement or
Prospectus relates.

 

(c)        Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person. Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person. The
indemnifying Person shall not be subject to any liability for any settlement
made by the indemnified Person without its consent (but such consent will not be
unreasonably withheld). An indemnifying Person who is entitled to, and elects
to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all Persons indemnified (hereunder or
otherwise) by such indemnifying Person with respect to such claim (and all other
claims arising out of the same circumstances), unless in the reasonable judgment
of any indemnified Person there may be one or more legal or equitable defenses
available to such indemnified Person which are in addition to or may conflict
with those available to another indemnified Person with respect to such claim,
in which case each such indemnified Person shall be entitled to use separate
counsel. The indemnifying Person shall not consent to the entry of any judgment
or enter into or agree to any settlement relating to a claim or action for which
any indemnified Person would be entitled to indemnification by any indemnified
Person hereunder unless such judgment or settlement imposes no ongoing
obligations on any such indemnified Person and includes as an unconditional term
the giving, by all relevant claimants and plaintiffs to such indemnified Person,
a release, reasonably satisfactory in form and substance to such indemnified
Person, from all liabilities in respect of such claim or action for which such
indemnified Person would be entitled to such indemnification. The indemnifying
Person shall not be liable hereunder for any amount paid or payable or incurred
pursuant to or in connection with any judgment entered or settlement effected
with the consent of an indemnified Person unless the indemnifying Person has
also consented to such judgment or settlement.

 

(d)        The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable
Securities made before the Termination Date or during the period following the
Termination Date referred to in Section 5(g).

 

(e)        If the indemnification provided for in or pursuant to this Section 7
is due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the Coleman Trust shall
not be required to contribute any amount in excess of the amount of net proceeds
(after deducting underwriting discounts and commissions) received by it for the
sale of its Acquisition Interests pursuant to the Registration Statement.

 

11

 

 

Section 8.          Securities Act Restrictions.

 

(a)        The Coleman Trust agrees that all certificates or other instruments
representing the Acquisition Interests will initially bear a legend
substantially to the following effect:

 

The LLC Interests represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) or pursuant to any
state securities law, and cannot be sold or otherwise transferred unless
registered under the Securities Act or aN exemption to the registration
requirements under the securities act and the rules and regulations thereunder
is available.

 

(b)        Upon the reasonable request of the Coleman Trust, at a time when such
legend is no longer required under the Securities Act and applicable state laws,
the Company shall cause the legend to be removed from any certificate for any
Acquisition Interests to be transferred by the Coleman Trust in accordance with
the terms of any relevant lock-up agreement upon the receipt by the Company of
an opinion of counsel, certification and/or other information reasonably
satisfactory to the Company. The Coleman Trust acknowledges that the Acquisition
Interests have not been registered under the Securities Act or under any state
securities laws and agrees that it will not sell or otherwise dispose of any of
the Acquisition Interests, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.

 

Section 9.          Miscellaneous.

 

(a)        Notices. All notices, requests, consents, waivers, and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given (i) if personally delivered, upon
delivery or refusal of delivery; (ii) if mailed by registered or certified
United States mail, return receipt requested, postage prepaid, upon delivery or
refusal of delivery; (i) if sent by a nationally recognized overnight delivery
service, upon delivery or refusal of delivery; or (iv) if by electronic
transmission upon confirmation of receipt of such transmission; provided that
such party to this Agreement shall deliver notice by a method set forth in
clause (i), (ii) or (i) above immediately thereafter. All notices, consents,
waivers, or other communications required or permitted to be given hereunder
shall be addressed as follows:

 

If to the Coleman Trust:

 

THE VOTING TRUST FOR IMTT HOLDINGS INC.

Thomas B. Coleman

James J. Coleman, Jr.

Peter D. Coleman

Dian Coleman Winingder

 

321 St. Charles Avenue, 10th Floor Suite

New Orleans, LA 70130

Attention:Richard B. Jurisich, Jr.

Telephone:504-586-8300

Email:rjurisich@cjajlaw.com

 

12

 

 

with copies (which shall not constitute notice) to:

 

Coleman, Johnson, Artigues & Jurisich, L.L.C.

321 St. Charles Avenue, 10th Floor Suite

New Orleans, LA 70130

Attention:Richard B. Jurisich Jr.

Telephone:504-586-8300

Email:rjurisich@cjajlaw.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP
2029 Century Park East, Suite 2400
Los Angeles, CA 90067

Attention:David Antheil

Facsimile:310-229-1001

Email:dantheil@akingump.com

 

If to the Company:

 

MACQUARIE INFRASTRUCTURE COMPANY LLC

125 West 55th St

New York, NY 10019

Attention:Michael Kernan

Telephone:212-231-1849

Facsimile:212-231-1828

Email:michael.kernan@macquarie.com

 

with copies (which shall not constitute notice) to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attention:Brian J. Kozlowski

Telephone:312-558-5600

Facsimile:312-558-5700

Email:bkozlowski@winston.com

 

and

 

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention:Michelle Rutta

Telephone:212-819-7624

Facsimile:212-354-8113

Email:mrutta@whitecase.com

 

or at such other address as any such party hereto may specify by written notice
to the others.

 

13

 

 

(b)        No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

(c)        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, it being understood that there are no intended third-party
beneficiaries hereof. For the avoidance of doubt, the Coleman Trust is permitted
to assign its rights under this Agreement to its affiliates and beneficiaries;
provided that any such assignee shall agree in writing to be bound by and
perform all the terms and provisions of this Agreement. For the avoidance of
doubt, the aggregate number of Demand Registrations for all Registrable
Securities hereunder shall be as specified in Section 2(c) hereof, regardless of
any assignment hereunder.

 

(d)        Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of
Delaware, without regard to conflict of law principles.

 

(e)        Jurisdiction. Each party to this Agreement irrevocably submits to the
exclusive jurisdiction of (i) the Delaware Court of Chancery and (ii) any state
appellate court therefrom within the State of Delaware (or, only if the Delaware
Court of Chancery lacks jurisdiction over a particular matter, any state or
federal court within the State of Delaware), for the purposes of any dispute
arising out of this Agreement or the transactions contemplated hereby (and each
such party agrees that no such dispute relating to this Agreement or the
transactions contemplated hereby shall be brought by it except in such courts).
Each party to this Agreement irrevocably and unconditionally waives (and agrees
not to plead or claim) any objection to the laying of venue of any proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) the
Delaware Court of Chancery or (ii) any state appellate court therefrom within
the State of Delaware (or, only if the Delaware Court of Chancery lacks
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) or that any such proceeding brought in any such court has
been brought in an inconvenient forum. Each party to this Agreement further
agrees that any final and non-appealable judgment against a party in connection
with any proceeding shall be conclusive and binding on such party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.

 

(f)        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON OR IN CONNECTION WITH THIS AGREEMENT, THE SUBJECT MATTER HEREOF OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY HERETO IN CONNECTION WITH ANY SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10(F)
WITH THE COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

14

 

 

(g)        Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by email or facsimile) and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.

 

(h)        Complete Agreement. This Agreement embodies the complete agreement
and understanding between the parties hereto and supersedes and preempts any
prior understandings, agreements or representation by or between the parties
hereto, written or oral, which may have related to the subject matter herein.

 

(i)         Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.

 

(j)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

(k)        Amendments. (i) The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Company and the Coleman Trust and
(ii) the Company has not entered into, and will not, from and after the date
hereof, enter into, any agreements or arrangements that grant to any other
holders of its securities any rights that violate or conflict with this
Agreement or impede the Company’s ability to fulfill and comply with its
obligations set forth herein.

 

[Execution Page Follows]

 

15

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed by
its officer thereunto duly authorized as of the date first above written.

 

  MACQUARIE INFRASTRUCTURE COMPANY LLC             By: /s/             Name:    
          Title:  

 

Signature Page to Registration Rights Agreement

 

 

 

 

  THE VOTING TRUST OF IMTT HOLDINGS INC.         By:   /s/         Trustees:  

 

Signature Page to Registration Rights Agreement

 

 

